Opinion by
Keller, J.,
The majority of the court are of the opinion that in these cases there was no competent evidence adduced before the Public Service Commission that the appellants were engaged in business or operating as common carriers. Unless they were, the commission had no jurisdiction or authority to make the orders appealed from.
The evidence, which was very meager and consisted of nothing but the testimony of the complainant himself, went no further than to establish that each of the appellants owned an automobile in which he occasionally carried passengers from Mount Sterling to Masontown, and that he had been seen collecting money from passengers when they were alighting at Masontown, and had solicited passengers for the journey back to Mount Sterling.
*219The complainant testified that he did not know, whether the appellants had solicited the passengers they carried or had been specially engaged by them to make the trip. He did not know what the passengers carried paid the appellants, or whether they were charged a regular rate of fare. There was no testimony that the complainant had seen any person who was solicited by any of the appellants at Masontown to make the return trip, accept such invitation to convey him back to Mount Sterling or elsewhere.
The appellants were admittedly engaged in other business, at which they worked regularly, and so long as they did not hold themselves out as in the business of carrying passengers for hire, could at the request of other persons úse their automobiles to convey them to Masontown or elsewhere and accept pay for it, without subjecting themselves to the orders or authority of the Public Service Commission.
The orders of the Public Service Commission in the several cases are reversed.